DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godinho et al., US patent 5172211.
	Regarding claims 1, 5 and 18, Godinho et al., discloses a High Resistance Polysilicon Load Resistor with features of the claimed invention including  a resistor formed of a doped silicon material (see col, 2, line 65), a conductive shield (see col. 9, line 42, and claim 1), and an isolation element (see col. 7, line 67), disposed between the resistor and the conductive shield and electrically isolating the resistor from the conductive shield (see the abstract).
	Regarding claim 2,  the resistor and the isolation element are formed within a single silicon substrate (see col. 9, lines 6-20).
	Regarding claim 3, the resistor is a p-type doped section of the silicon substrate (see col. 5, line 48).
	Regarding claims 4 , 6, 11 and 12,  Well known ion implantation techniques are next used to form both N- and P- type lightly doped sections (see col. 5, line s47-65).

Claims 1-10, 13-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, June 02, 2022